Citation Nr: 1039527	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-36 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for chronic lumbosacral strain with mild osteoarthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

The Veteran does not suffer from unfavorable ankylosis of the 
thoracolumbar spine and his chronic lumbosacral strain with mild 
osteoarthritis does not cause incapacitating episodes of at least 
six weeks duration over a twelve month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
chronic low back strain with mild osteoarthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), 
and whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

The Veteran was granted entitlement to service connection for 
chronic lumbosacral strain with mild osteoarthritis in a May 2006 
rating decision.  The RO assigned an initial 40 percent 
disability rating effective September 2005, the date the Veteran 
filed his claim.  The Veteran has appealed, requesting a higher 
disability rating.  
The Board notes that a claim for a total disability rating based 
on individual unemployability (TDIU) was denied in a separate 
November 2008 rating decision and the Veteran has not appealed.  
As the Veteran has not shown any intention to pursue the matter 
of a TDIU, that matter is not before the Board at this time.  
Compare Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's low back disability is rated under the General 
Rating Formula for Diseases and Injuries of the Spine (General 
Formula).  38 C.F.R. § 4.71a (2010).  Under the General Formula, 
diseases and injuries to the spine are to be evaluated under 
Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease; 

Unfavorable ankylosis of the entire spine 
............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine 
...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
.................................................................
............................... 40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.................................................................
.......................... 30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height 
.................................................................
................. 10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months 
.................................................................
....................................... 60

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
............................................................... 
40

With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
............................................................. 20

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
............................................................. 10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2010).

To warrant a disability rating in excess of 40 percent for his 
low back disability, the Veteran must present evidence of 
unfavorable ankylosis of the thoracolumbar spine or evidence of 
intervertebral disc syndrome that causes incapacitating episodes 
of at least six weeks duration over a twelve month period.  

The Veteran was afforded VA examinations in April 2006 and 
October 2008.  The examiners did not note any ankylosis of the 
spine or incapacitating episodes in the last year.

The Board has also reviewed the other medical evidence of record, 
including VA treatment records, Social Security Administration 
(SSA) records, records from the Workers' Compensation Division of 
the Oregon Department of Consumer and Business Service, and 
treatment records from a number of private physicians.  The Board 
can find no evidence in any of these records that the Veteran's 
chronic low back strain with mild osteoarthritis has resulted in 
unfavorable ankylosis of the thoracolumbar spine or in 
incapacitating episodes exceeding six weeks duration in a twelve 
month period.  

While the Veteran has asserted in his March 2007 notice of 
disagreement and November 2008 substantive appeal that his 
primary care physician has told him that he has ankylosis, this 
assertion is not corroborated by the objective medical evidence 
of record.  The Board notes that a layman's account of what a 
doctor purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to hold any probative value.  See generally Robinette v. Brown, 8 
Vet. App. 69 (1995).

Additionally, the Veteran has requested consideration under 
Diagnostic Code 5295.  The Board notes that this is an old 
diagnostic code for rating lumbosacral strain which was replaced 
effective September 26, 2003 by Diagnostic Codes 5235-5243, which 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine and the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  As the Veteran 
filed his claim in September 2005, after the new regulations for 
rating back and spinal disabilities became effective, these new 
regulation apply and he cannot be rated under an old diagnostic 
code.  

The Board has considered whether the Veteran should be awarded an 
additional rating under the diagnostic codes for rating diseases 
and injuries to the peripheral nerves as the Veteran's VA and 
private treatment records show complaints of numbness, tingling, 
and other paresthesia of the left lower extremity.  However, 
there is no objective evidence relating these symptoms to the 
Veteran's service connected low back disability.  An 
electrodiagnostic study performed by VA in February 2007 found no 
evidence of lumbosacral radiculopathy or peripheral neuropathy of 
the lower extremities.  

Finally, the Board has also considered whether the Veteran's 
disability warrants referral for extraschedular consideration.  
To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  The 
Veteran's reported difficulties are not so exceptional or unusual 
a disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.

Based on the above evidence, the Board finds that entitlement to 
a disability rating in excess of 40 percent for chronic low back 
strain with mild osteoarthritis is not warranted for any period 
on appeal.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in October 2005 and May 2006.  These letters informed 
the Veteran of what evidence was required to substantiate his 
claim and of VA and the Veteran's respective duties for obtaining 
evidence.  The Veteran was also informed of how VA assigns 
disability rating and effective dates.  

However, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the May 2006 notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
statement of the case issued in November 2008 and a supplemental 
statement of the case issued in May 2009, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  

The appeal for a higher initial rating for chronic low back 
strain with mild osteoarthritis originates, however, from the 
grant of service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. 
App. 119, 125 (1999) (explaining that a disagreement with an 
initial rating assigned for a disability following a claim for 
service connection is part of the original claim and technically 
not a claim for an increased rating).  In any event, the Veteran 
received Vazquez-Flores notice in September 2008. 

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records, private medical records, workers' 
compensation records, and SSA records.  The appellant was 
afforded VA medical examinations in April 2006 and October 2008.  
The examinations were adequate and probative for VA purposes 
because the examiner relied on sufficient facts and data, 
provided a rationale for the opinion rendered, and there is no 
reason to believe that the examiner did not reliably apply 
reliable scientific principles to the facts and data.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to a disability rating in excess of 40 percent for 
chronic low back strain with mild osteoarthritis is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


